Appeal Dismissed and Memorandum Opinion filed August 13, 2020.




                                        In The

                            Fourteenth Court of Appeals

                                  NO. 14-20-00410-CR
                                  NO. 14-20-00411-CR

                   DERRICK GLEN BLACKSHIRE, II, Appellant

                                          V.
                            THE STATE OF TEXAS, Appellee

                  On Appeal from County Court at Law No. 3
                          Fort Bend County, Texas
          Trial Court Cause Nos. 18-CCR-205651 and 18-CCR-205655

                              MEMORANDUM OPINION

        Appellant was charged with unlawful carrying of a weapon (trial court cause
number 18-CCR-205651, appeal number 14-20-00410-CR) and possession of a
controlled substance, specifically codeine, in an amount of less than twenty-eight
grams     (trial    court     cause   number     18-CCR-205655;   appeal   number
14-20-00411-CR). Appellant appeals the trial court’s May 29, 2020 denial of his
motions to suppress in the two underlying cases, as well as another case on appeal
in this court case (trial court cause number 18-CCR-205657; appeal number
14-20-00409-CR).

      The record in each case reflects we lack jurisdiction over these two appeals
because the trial-court cases (trial court cause number 18-CCR-205651, appeal
number 14-20-00410-CR; trial court cause number 18-CCR-205655; appeal
number 14-20-00411-CR) were dismissed with leave to refile on February 20,
2020 after appellant pleaded guilty in the other underlying case (trial court cause
number 18-CCR-205657; appeal number 14-20-00409-CR). Generally, we have
jurisdiction to consider an appeal by a criminal defendant only where there has
been a final judgment of conviction. Bridle v. State, 16 S.W.3d 906, 907 (Tex.
App.—Fort Worth 2000, no pet.) (per curiam); McKown v. State, 915 S.W.2d 160,
161 (Tex. App.—Fort Worth 1996, no pet.) (per curiam).

      On July 17, 2020, this court notified the parties that the appeals would be
dismissed for lack of jurisdiction unless a party demonstrated that the court has
jurisdiction. No response has been received.

      We dismiss the appeals.


                                  PER CURIAM

Panel consists of Justices Spain, Hassan, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2